EXHIBIT 3.1 DEAN HELLERSecretary of State206 North Carson Street Carson City, Nevada 89701-4299 (775) 684 5708 Website: secretaryofstate.biz Entity #E0542582006-3 Document Number:20060458570-27 Date Filed:7/19/20061:15 PM IN THE OFFICE OF"Dean Heller" Dean Heller Secretary Of State Articles of Incorporation (PURSUANT TO NRS 78) ABOVE SPACE IS FOR OFFICE USE ONLY 1. Name of Corporation: UNIVERSAL TRACKING SOLUTIONS, INC. 2. Resident Agent Name and Street Address: (must be a Nevada address where process may be served) THE NEVADA COMPANY Name 5412 LAVANDER COURT NORTH LAS VEGAS NEVADA 89023 Street Address City State Zip Code Optional Mailing Address City State Zip Code 3. Shares: (Number of shares corporation authorized to issue) Number of shares with par value: 100,000,000 Par value: .0001 Number of shares without par value 4. Names & Addresses, of Board of Directors/ Trustees: (attach additional page if there is more than 3 directors/ trustees) 1.
